Citation Nr: 0910169	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  98-08 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for numbness of the 
feet, to include as due to an undiagnosed illness.

2.  Entitlement to an initial rating in excess of 10 percent 
for asthma and bronchitis.

3.  Entitlement to an initial rating in excess of 10 percent 
for right knee joint space narrowing.

4.  Entitlement to an initial compensable rating for 
costochondritis.



REPRESENTATION

Appellant represented by:	Thomas DeBerry, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to June 
1995.

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the benefits sought on appeal.  

In October 2007 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now partially 
ready for appellate disposition.

The issue of entitlement to an initial compensable evaluation 
for costochondritis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not show a current diagnosis related to 
the Veteran's foot numbness; additionally, the condition has 
been related by competent medical evidence to alcohol abuse.

2. The Veteran's asthma and bronchitis is not manifested by a 
Forced Expiratory Volume in One Second (FEV-1) measurement of 
56 to 70 percent predicted, a ratio of Forced Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) 
measurement of 56 to 70 percent, or by daily inhalational or 
oral bronchodilator therapy or inhalational anti-inflammatory 
medication; additionally, the evidence does not show moderate 
asthma, marked by rather frequent asthmatic attacks 
(separated only by 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.

3.  The Veteran's right knee disability is not manifested by 
flexion limited to 30 degrees, or by extension limited to 15 
degrees.
	
4.  The Veteran's right knee disability is not manifested by 
subluxation or instability.


CONCLUSIONS OF LAW

1. Service connection is not warranted for a psychiatric 
disorder, including as due to a qualifying chronic 
disability.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.310, 
3.317(c)(3) (2008).

2. .  The criteria for an initial rating in excess of 10 
percent for the Veteran's asthma and bronchitis are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
4.97 Diagnostic Code 6602 (regulations in effect prior to and 
as of October 7, 1996).  

3.  The criteria for an initial rating in excess of 10 
percent for the Veteran's right knee disability are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5099-5024, 5260, 5261 
(2008).  
	
4.  The criteria for separate ratings for arthritis which 
causes limitation of motion and for instability of the right 
knee are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5099-
5024, 5257, 5260, 5261 (2008); VAOPGCPREC 23-97, VAOPGCPREC 
9-98; VAOPGCPREC 9-04.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim
The Veteran is claiming entitlement to service connection for 
foot numbness that he contends arose due to undiagnosed 
illnesses incurred during his active duty in the Persian 
Gulf.  For this reason, the Board will first consider whether 
a grant of presumptive service connection under 38 C.F.R. § 
3.317 is possible here.  

A Persian Gulf Veteran shall be service-connected for 
objective indications of a qualifying chronic disability 
resulting from an illness manifested by one or more 
presumptive signs or symptoms that began during active 
military service and cannot be attributed to any known 
clinical diagnosis.  See 38 C.F.R. § 3.317.  A Persian Gulf 
Veteran is a Veteran who had active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  See 38 C.F.R. § 3.317(d)(1). 
 
A qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness; chronic fatigue 
syndrome, fibromyalgia or irritable bowel syndrome, which are 
medically unexplained chronic multi-symptom illnesses that 
are defined by a cluster of signs or symptoms; or any other 
illness that the Secretary determines warrants a presumption 
of service connection.  In addition, signs or symptoms which 
may be manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to the following: fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317. 
 
A central question for consideration under 38 C.F.R. § 3.317 
is whether the evidence demonstrates a qualifying chronic 
disability.  Additionally, 38 C.F.R. § 3.317 provides that 
such qualifying disability must become manifest to a degree 
of 10 percent or more during service or not later than 
December 31, 2011. Moreover, such qualifying disability 
cannot be attributable to any known clinical diagnoses.  See 
38 C.F.R. § 3.317(a)(1)(ii).  Finally, the condition must be 
chronic, meaning it must have existed for 6 months or more. 
See 38 C.F.R. § 3.317(a)(4). 

However, compensation shall not be paid under 38 C.F.R. § 
3.317 if: (1) the undiagnosed illness was not incurred during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War; or (2) the undiagnosed illness 
was caused by a supervening condition or event that occurred 
between your most recent departure from service in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) the illness is the 
result of willful misconduct or the abuse of alcohol or 
drugs. 38 C.F.R. § 3.317(c).   

Here, the Board finds the Veteran is not entitled to service 
connection for his foot numbness based on the applicable 
regulation, even though some of the criteria have been met.  
For example, the Veteran is a Persian Gulf Veteran who served 
in the Southwest Asia Theatre of Operations, as shown on his 
DD 214.  Also, there are objective indications of the 
Veteran's foot numbness.  By regulation, signs or symptoms 
which may be manifestations of an undiagnosed illness are 
defined to include neurological and signs or symptoms.  For 
example, the Veteran was found to have a slight reduction in 
sural sensory latency and amplitude on a nerve conduction 
study performed at a VA examination of September 2008.  
Further, the Veteran's foot numbness qualifies as a 
qualifying chronic disability because it constitutes an 
undiagnosed illness.  While neurological abnormalities have 
been identified, no diagnosis has been rendered.  The 
September 2008 VA examiner offered no diagnosis for the 
neurological abnormalities found, and a VA examiner of April 
1999 similarly found, "[m]ild sensory neuropathy involving 
the right lower extremity, cause unknown."  A July 1997 VA 
examiner also found, "symptoms of left foot going to sleep 
of unknown etiology to this examiner. Etiology unable to be 
established. Veteran reportedly has never seen any physician 
for his symptoms for his foot/feet condition."

However, the Veteran's foot numbness is not eligible for 
service connection as an undiagnosed illness because the 
condition has been related by competent medical evidence to 
alcohol abuse.  The September 2008 VA examiner found the 
Veteran has a "slight reduction in sural sensory latency and 
amplitude most likely due to significant history of alcohol 
use."  Significant alcohol use was also noted in 1999 
medical reports.  There is no evidence to the contrary of 
this finding in the claims file, nor is there any alternative 
explanation for the cause of the Veteran's foot numbness in 
the medical evidence.  The controlling regulation 
specifically provides that compensation shall not be paid if 
there is affirmative evidence that the illness is the result 
of the appellant's abuse of alcohol. 38 C.F.R. § 3.317(c)(3).  
As such, an award of service connection is precluded under 
38 C.F.R. § 3.317.
 
On the question of direct service connection, service 
connection for a condition caused by alcohol abuse is barred 
by law.  See 38 U.S.C.A. §§ 101(16), 105, 1110; 38 C.F.R. § 
3.301; Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  
The Veteran filed this claim in July 1995.  The law very 
clearly states that service connection cannot be established 
on a direct basis for a disease or injury that results from a 
claimant's abuse of alcohol or drugs if, as here, the claim 
was filed after October 31, 1990.  38 C.F.R. §§ 3.1(m), 
3.301(a).  Moreover, as discussed above, a diagnosis has 
never been rendered to explain the Veteran's foot numbness.  
Where the medical evidence establishes that a Veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing Veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  For these 
reasons, service connection on a direct basis must be denied.

Secondary service connection is also not warranted for this 
condition.  Under section 3.310(a) of VA regulations, service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).  Here, as 
discussed above, the Veteran lacks objective evidence of a 
current diagnosis pertaining to his foot numbness.  Further, 
in the Board's October 2007 remand, the Board ordered a VA 
neurological examination and asked the examiner to discuss 
whether it is at least as likely as not that any numbness of 
the feet is caused or aggravated by the Veteran's service-
connected low back disability, and the September 2008 VA 
examiner found, "[n]o definite evidence of peripheral 
neuropathy related to service-connected DDD [degenerative 
disc disease] or military service."  There is no evidence to 
the contrary of this in the claims file.  Accordingly, 
secondary service connection is also not warranted for the 
Veteran's foot numbness.

In reaching this decision the Board considered the Veteran's 
arguments in support of his assertion that his foot numbness 
is related to service.  However the Veteran, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion in this regard. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  These arguments do not provide a factual 
predicate upon which compensation may be granted.

For all of these reasons, the Board finds that the evidence 
is against the claim for service connection for foot 
numbness, including as due to a chronic qualifying 
disability.  The provision for resolving reasonable doubt in 
the Veteran's favor is not applicable, and the claim must be 
denied.

Increased Rating Claims
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
The Board observes that in April 1997  the Veteran expressed 
disagreement with the January 1996 decision that granted him 
service connection for his asthma and bronchitis and right 
knee disability.  As such, the Veteran has appealed the 
initial evaluation assigned and the severity of his 
disability is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present. See Fenderson v. West, 12 Vet. App. 119 (1999).

A.	Asthma and Bronchitis
The Veteran essentially contends he is entitled to an 
increased rating for his asthma and bronchitis because the 
current rating assigned does not accurately reflect the 
severity of his disability.  The Veteran has been in receipt 
of a 10 percent evaluation for this disability, effective 
from the day after his separation from active duty. 

At the outset the Board notes that the Veteran's claim for 
asthma and bronchitis was filed in July 1995.  During the 
pendency of this appeal, the criteria for rating respiratory 
disorders were revised, effective October 7, 1996.  The Board 
will apply the version of the criteria which is more 
favorable to the Veteran, subject to the effective date 
limitations set forth at VAOPGCPREC 3-2000 (Apr. 10, 2000), 
65 Fed. Reg. 33,421 (2000). See Bernard v. Brown, 4 Vet. 
App., 384, 394 (1993).
 
The Veteran's disability has been rated under Diagnostic Code 
(DC) 6602.  Under DC 6602, as in effect prior to October 7, 
1996, a higher rating of 30 percent rating was warranted for 
"moderate" asthma, marked by rather frequent asthmatic 
attacks (separated only by 10-14 day intervals) with moderate 
dyspnea on exertion between attacks.  A note to this 
diagnostic code states that in the absence of clinical 
findings of asthma attacks at the time of examination, a 
verified history of asthmatic attacks must be of record.   
 
Under the revised and current regulations pertaining to 
respiratory disorders, a 30 percent rating will be assigned 
with evidence of a Forced Expiratory Volume in One Second 
(FEV-1) measurement of 56 to 70 percent predicted, a ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) measurement of 56 to 70 percent, or the 
use of daily inhalational or oral bronchodilator therapy or 
inhalational anti-inflammatory medication. 
The Board does not find that an initial rating in excess of 
10 percent is warranted under either version of the code.  
Taking the version in effect prior to October 7, 1996, the 
evidence does not show asthmatic attacks separated by 10 to 
14 day intervals with moderate dyspnea on exertion between 
attacks.  At a VA examination of September 2008, the Veteran 
reported that his last asthma attack was over 5 years ago.  
He reported having dyspnea on exertion at 25 feet and after 
one flight of stairs.  On VA examination in April 1999, a 
respiratory disorder was "not found."  At a VA examination 
of July 1997, the examiner found he had a "history of 
bronchial asthma" that was "completely asymptomatic."  The 
Veteran stated he had any problems with dyspnea on exertion.  
The Board cannot find this evidence supports a higher rating.  
While dyspnea was noted at the September 2008 VA examination, 
asthmatic attacks separated by 10 to 14 day intervals were 
not found, and much to the contrary, the Veteran reported 
having not suffered an asthma attack for 5 years.  The other 
VA examinations showed neither frequent asthma attacks nor 
dyspnea of any kind.  A verified history of asthmatic attacks 
of the required frequency is not found in the medical record.  
As such, the Board cannot find that a rating of 30 percent is 
warranted under the old version of the regulations pertaining 
to respiratory disorders.

A rating in excess of 30 percent is also unwarranted under 
the new diagnostic criteria.  At the VA examination of 
September 2008, the Veteran had a FEV-1 measurement of 71 
percent predicted, and an FEV-1/FVC measurement of 86 
percent.  He stated he requires an inhaler only once per 
week.  At the VA examination of April 1999, the examiner 
stated, "[a] normal spirometry tracing was obtained."  His 
FEV-1 measurement was 81 percent predicted.  The use of daily 
inhalational or oral bronchodilator therapy or inhalational 
anti-inflammatory medication was not reported.  At the VA 
examination of July 1997, spriometric data was not obtained, 
but the Veteran reported using Azmacort no more than three 
times per week at the most.  For these reasons, the Board 
cannot find that a rating of 30 percent is warranted under 
the current version of the regulations pertaining to 
respiratory disorders.

The Board has also considered the application of all other 
diagnostic codes pertaining to diseases of the trachea and 
bronchi in order to further determine whether the Veteran may 
be entitled to a rating in excess of 10 percent, but does not 
find that such a rating is warranted under any other code.  
Higher ratings under DC 6600 for chronic bronchitis, DC 6603 
for pulmonary emphysema, and DC 6604 for chronic obstructive 
pulmonary disease all require FEV-1 measurements of 56 to 70 
percent predicted, or FEV-1/FVC measurements of 56 to 70 
percent.  As discussed above, the medical evidence does not 
contain the FEV-1 or FEV-1/FVC measurements required for this 
rating.  These codes also allow a rating of 30 percent with a 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) reading of 56 to 65 percent 
predicted.  The only DLCO (SB) measurement of record is from 
the September 2008 examination, and it was 74 percent 
predicted.  DC 6601 for bronchiectasis requires 
incapacitating episodes of infection of two to four weeks 
total duration per year, or daily productive cough with 
sputum that is at time purulent or blood-tinged at that 
requires prolonged antibiotic usage more than twice a year.  
This symptomatology is not found in the medical evidence.

For all of these reasons, the Board finds that an initial 
increased rating for the Veteran's asthma with bronchitis 
must be denied. 

B.  Right Knee
The Veteran's right knee disability has been assigned a 10 
percent evaluation under diagnostic code (DC) 5099-5024, the 
code for tenosynovitis, which, in turn, rates under DC 5003, 
the code for degenerative arthritis.  DC 5003 does not allow 
for a rating in excess of 10 percent unless two or more 
joints or joint groups are involved, but does provide for 
ratings based on limitation of motion.  There are two 
applicable diagnostic codes in this regard, DC 5260 for 
limitation of flexion, and DC 5261 for limitation of 
extension.  The criteria for rating based on limitation of 
flexion of the knee joint are set forth in Diagnostic Code 
5260 which provides that a noncompensable rating is warranted 
where flexion of the knee is limited to 60 degrees.  A 10 
percent rating is warranted where flexion is limited to 45 
degrees.  A 20 percent rating is warranted where flexion is 
limited to 30 degrees.  Under Diagnostic Code 5261, a 
noncompensable rating is warranted where extension of the 
knee is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent rating is warranted where extension is limited to 15 
degrees.  A Veteran may potentially qualify to receive 
separate ratings for limitation of flexion and limitation of 
extension.  See VAOPGCPREC 9-04

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Board finds the Veteran's right knee disorder is not 
shown to produce a limitation of either flexion or extension 
of sufficient severity to warrant a rating higher than 10 
percent.  At a VA examination in September 2008 flexion was 
to 130 degrees, extension was to -5 degrees, and the examiner 
noted the Veteran had a "full range of motion."  A VA 
examination in April 1999 revealed flexion to 135 degrees and 
extension to 0 degrees. A July 1997 VA examiner also found 
the Veteran had a "full range of motion," although 
numerical ranges of motion were not provided.  Private 
medical records of June 2006 and December 2005 revealed a 
"normal" range of motion of the knees.  Another private 
medical record of February 2006 found flexion to be 95 
degrees.  The extension measurement was unclear.  A June 1999 
VA treatment  record  stated the Veteran has "significant 
problems with both knees although minimal objective 
findings."  Thus, the evidence does not indicate that a 
higher rating is justified when using actual ranges of motion 
in either flexion or extension.

The Board has noted that a "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  The Board does not find this to be the case here.  
On objective examination the September 2008 examiner found no 
evidence of pain on motion.  He further found no evidence of 
weakness, excessive fatigability, or incoordination and no 
additional loss of motion on repetition.  The July 1997 
examiner found no pain, discomfort, or hesitancy on motion.  
While a February 2006 treatment note documented pain, 
treatment notes of June 2006 and December 2005 found no pain 
on motion.

The only evidence to the contrary is the Veteran's subjective 
complaints of pain and functional limitation.  As such and 
given the negative DeLuca findings of the September 2008 and 
July 1997 examiners, the Board cannot allow an increased 
rating based on pain.  For all of these reasons, the evidence 
does not indicate that a higher rating for either knee is 
justified when considering painful motion and functional 
loss.  

The Board notes that separate compensable ratings may 
sometimes be assigned for a knee disorder if there is both 
instability under Diagnostic Code 5257, and arthritis which 
causes limitation of motion under Diagnostic Codes 5260 or 
5261.  In VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997), VA's General Counsel stated that when a knee disorder 
is rated under Diagnostic Code 5257 and a Veteran also has 
limitation of knee motion which at least meets the criteria 
for a 0 percent evaluation under Diagnostic Code 5260 or 
5261, separate evaluations may be assigned.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, a 10 percent rating is 
warranted for recurrent subluxation or lateral instability 
which is productive of slight impairment of the knee.  A 20 
percent rating is warranted for moderate impairment, and 30 
percent is assigned for severe impairment

In this case the Veteran does not meet the criteria for a 
noncompensable evaluation under DC 5260 or 5261 for his right 
knee.  Moreover, while an isolated finding of instability was 
made in a VA treatment note of February 1998, the September 
2008, April 1999, and July 1997 VA examiners all found the 
Veteran does not have instability or subluxation, as did the 
private treatment providers of June 2006 and December 2005.  
As such, a separate rating for right knee instability is not 
warranted under DC 5257.

The remainder of the diagnostic codes pertaining to the knee 
and leg also do not justify a rating in excess of 10 percent.  
Taking the remaining codes in numerical order, DC 5256 is not 
applicable because there is no ankylosis of the Veteran's 
knees.  The existence of ankylosis is not supported by the 
Veteran's ranges of motion.  DC 5258 is applicable where 
there is cartilage, semilunar, dislocated, with frequent 
episodes of "locking" pain and effusion into the joint.  
There has been no finding of dislocated, semilunar cartilage 
in either knee in the medical evidence, including in x-rays 
from September 2008, January 2006, April 1999, and July 1997.  
DC 5259 is not applicable because it does not allow ratings 
in excess of 10 percent.  DC 5262 has not been raised by the 
medical evidence, including the x-rays listed above, and DC 
5263 also does not provide for a rating in excess of 10 
percent.    

In sum, the evidence of record shows that the manifestations 
of the Veteran's right knee disability has been consistent 
for rating purposes throughout the appeal period.  The Board 
finds that the 10 percent rating currently assigned 
adequately compensates the Veteran for the level of 
disability caused by his right knee condition.  

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
July 2004, January 2006, and July 2008 provided the Veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  Also, the letter of 
July 2008 and a separate letter of May 2006 provided the 
appellant with information concerning the evaluation and 
effective date that could be assigned should his claims be 
granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no outstanding duty to inform the Veteran 
that any additional information or evidence is needed.

The Veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  
VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service treatment records and post service treatment records 
have been obtained.  He has had two hearings, one before the 
RO and one before the Board.  He has been afforded a number 
of VA examinations.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  


ORDER

Service connection for numbness of the feet is denied.

An initial increased disability rating in excess of 10 
percent for asthma and bronchitis is denied. 

An initial increased disability rating in excess of 10 
percent for right knee joint space narrowing is denied. 


REMAND

The Veteran's initial increased rating claim for 
costochondritis must be remanded because the development 
directed by the Board in its last remand was not 
accomplished.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).
In the October 2007 remand, the Board noted that the last VA 
examinations conducted in this matter were dated from 1999.  
The Board ordered new VA examinations for all of the claims 
on appeal.  In September 2008, VA examinations were 
conducted, but none pertain to the Veteran's claim for an 
initial compensable rating for costochondritis.  No clinical 
findings were made regarding this disability in any of the 
examination reports.  The Board must again remand this claim 
for a VA examination.

Additionally, the Board notes that on July 3, 1997, during 
the pendency of this appeal, diagnostic code series 5300 was 
revised.  The Veteran has not been notified of the criteria 
applicable to his claim from the prior version of the 
regulations, and this information should be provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 
3.159(b) (2006), advise the Veteran of 
the following rating criteria applicable 
to his claim for an initial increased 
rating for costochondritis:
a.	Diagnostic Code 5302 and the 
corresponding definitions found 
in 38 C.F.R. § 4.56, effective 
prior to July 3, 1997
b.	Diagnostic Code 5302 and the 
corresponding definitions found 
in 38 C.F.R. § 4.56, effective on 
July 3, 1997

The Veteran should be advised of the 
effective dates of each of these 
criteria.  In explanation, the Veteran 
should be further advised that with an 
initial evaluation following a grant of 
service connection, he is entitled to a 
"staged" evaluation which reflects the 
severity of the Veteran's disability 
during various segments of his appeal.
    2.  Schedule the Veteran for a VA 
examination in order 
to determine the current severity of his 
costochondritis (Muscle Group II).

Ask the examiner to discuss all findings 
in terms of the pertinent diagnostic 
codes.  Both the current and former 
versions of DC 5302, and the 
corresponding current and former 
definitions described in  38 C.F.R. 
§ 4.56, must be provided to the examiner.  
All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
Veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2008).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the Veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the Veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


